Citation Nr: 1727254	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to rating in excess of 10 percent for residuals of right meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971 and from November 1975 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied service connection for prostate cancer and an increased rating for a right knee disability.

Twice during the pendency of this appeal, the Veteran requested to testify during a hearing held before a Decision Review Officer (DRO).  The RO acknowledged the Veteran's request and notified the Veteran of the date of the hearings.  Thereafter, the Veteran cancelled the hearing and/or withdrew his requests.

In a January 2014 rating decision, the RO granted entitlement to a total rating based on individual unemployability due to service-connected posttraumatic stress disorder (PTSD) and right knee meniscal tear effective September 12, 2012.

When the Veteran's claims were last before the Board in September 2016, the Board recharacterized the issue of an increased rating to include the question of whether separate ratings are assignable for symptoms other than limitation of motion of the right knee.  In that decision, the Board granted a separate 20 percent rating for a dislocated semilunar cartilage of the right knee (manifested by frequent locking, pain, and effusion into the joint).  The Board also remanded the issues of entitlement to service connection for prostate cancer and entitlement to a rating in excess of 10 percent for residuals of a right meniscal tear for additional development.  In a September 2016 rating decision, the RO implemented the grant of a separate 20 percent rating effective May 7, 2010, for dislocated semilunar cartilage of the right knee.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDINGS OF FACT

1.  Prostate cancer was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and the Veteran's active duty service. 

2.  The Veteran's service-connected residuals of right meniscus tear are manifested by painful limitation of motion most severely to 100 degrees of flexion.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an increased rating in excess of 10 percent for residuals of right meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was afforded VA examinations in October 2010 for his prostate and right knee conditions.  These examinations were deemed inadequate.  The Veteran was afforded subsequent VA examinations for his right knee and/or prostate conditions in December 2011, February 2017 and March 2017, respectively.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, may be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. §§ 3.307 (d), 3.309(e) (2016).

The Veteran does not assert nor does the record reflect that he served in the Republic of Vietnam or in other areas that would result in exposure to herbicides.  The Veteran asserts that he had symptoms of prostate cancer while in Kuwait in 1991-1992 and that he was exposed to environmental hazards.  Service personnel records reflect that the Veteran served in Kuwait from July 1992 to July 1993.  His last DD Form 214 shows that his primary military occupational specialty (MOS) was record telecommunications center operator and wire systems installer.  

The Veteran's medical records establish the diagnosis of, and treatment for, prostate cancer in 1997.  Thus, the first element of establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to service.

Here, the service treatment records (STRs) indicate the Veteran was diagnosed with asymptomatic prostatitis in July 1969.  STRs further indicate diagnosis and treatment for prostatitis in June 1978, May 1980, January 1982, and November 1992.  A July 1985 physical examination indicated normal prostate results.  A February 1991 examination indicated the Veteran's prostate was within normal limits.  A November 1992 treatment note indicated that upon physical examination the Veteran's prostate was tender with firm nodule approximately 4 mm.  The November 1992 note indicated diagnosis and treatment for prostatitis.

VA treatment records indicate the Veteran was diagnosed with prostate cancer in 1997, 4 years after service.  The VA treatment records show that the Veteran underwent a radical prostatectomy in September 1997.

The Veteran underwent a VA examination in October 2010.  The examiner opined that the Veteran's prostate cancer is less likely than not (less than 50 percent probability) caused by or a result of prostatitis in active duty.  The examiner provided the rationale that prostatitis does not and is not known to cause prostate cancer.

The Veteran was afforded a VA examination in March 2017, subsequent to a September 2016 Board remand.  At that time, the Veteran reported that he had symptoms of prostate cancer while he was in Kuwait including pain and pressure in the rectum and was subsequently sent to Germany where he was told he had an infection and started on treatment.  After service in 1996 he again felt rectal pain and pressure, went to a doctor and was diagnosed as having prostate cancer.  The examiner opined that the Veteran's prostate cancer is less likely than not incurred in or caused by any inservice injury, event or illness.  The examiner noted the Veteran's inservice herpetic lesions and prostatitis from 1969 to 1971 and the trigonitis and nonspecific urethritis and prostatitis from 1975 to 1993 are not manifestation of the prostate cancer diagnosed in 1997, four years after separation from service.  Urology examinations in 1985, and 1991 showed a normal prostate and in 1991, an enlarged prostate.  Prostatitis is inflammation of the prostate.  Despite a significant body of work relating inflammation to cancer, a cause and effect relationship has not been established between prostate cancer and prostatitis.  The examiner noted that most men with early stage prostate cancer have no symptoms attributable to the prostate cancer.  The examiner provided medical research citations in support of the opinion.

The VA medical opinions cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the cumulative opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Veteran competently and credibly described his symptoms relating to his prostate.  The Board has considered the Veteran's own opinion that the symptoms he had in service were manifestations of prostate cancer, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service.

Disability Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

As noted the Veteran is in receipt of a separate 20 percent rating for dislocated semilunar cartilage of the right knee pursuant to the provisions of Diagnostic Code (DC) 5258.  This aspect of the Veteran's claim for an increased rating is no longer before the Board as it was decided in a September 2016 prior final decision of the Board.  However, the aspect of the Veteran's right knee disability that is currently before the Board, residuals of meniscal tear of the right knee, is assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260 based on limitation of flexion.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Under DC 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Further, DC 5261 provides the criteria for limitation of extension of the leg. Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a .

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum schedular disability rating available under this code.  38 C.F.R. § 4.71a. 

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2016).

As noted, the Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as noted, VA examiners should test involved joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran contends that his right knee swells and makes it impossible for him to walk.  The Veteran asserts that he is in constant pain and receives continued treatment for his knee.

The Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran reported constant annoying pain in his right knee which was estimated at 5 out of 10 on the pain scale.  The Veteran reported flare ups on prolonged sitting and walking more than 5 blocks as well as running when the knee became swollen and more painful.  The Veteran reported the need for ibuprofen and use of an elastic knee brace.  The Veteran indicated no history of locking or giving out of the knee, but did report an occasional limp.  At the time, the Veteran did not require the use of a cane or any other assistive walking devices.  The examiner noted the Veteran walked with a slight limp on the right leg.  Upon physical examination, there was no swelling or deformity of the knee, although there was tenderness over the inferior border of the patella as well as the lateral joint line and mild laxity of the lateral collateral ligament.  The patellar compression test for dislocation was negative.  The examiner reported the knee was stable with negative Lachman, Drawer, and McMurray signs.  Range of motion showed flexion of the right knee was from 5 degrees to 115 degrees with pain in the last 10 degrees and 1+ crepitus.  Flexion of the left knee was to 140 degrees with no pain.  Repetitive motion of the right knee did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Squatting produced pain in the right knee at 100 degrees of flexion.  X-rays of the right knee taken October 2007 showed minor degenerative changes.  The Veteran was diagnosed with minimal degenerative arthritis of the right knee status post arthroscopic lateral meniscus surgery with residual pain.

A VA treatment record dated November 3, 2010 noted the Veteran's right knee demonstrated 125 degrees of flexion with -1 degrees of extension.  Knee strength was 4/5, and an antalgic gait was noted.  Pain was noted with range of motion testing.  A physical therapy note dated December 13, 2010 also noted right knee flexion to 125 degrees with -1 degrees of extension.  Reassessment showed 130 degrees flexion with 0 degrees extension.  Knee strength was 4/5.  Tenderness to palpation was noted, however, instability not documented.

The Veteran was afforded a VA examination in December 2011.  The Veteran's right knee demonstrated 100 degrees of flexion with pain and 0 degrees of extension with pain, without additional limitation with repetition. There was tenderness to palpation shown and the right knee demonstrated 4/5 strength.  Normal stability was documented.  There was no evidence of patella subluxation or dislocation.  The Veteran reported occasional use of a brace and cane for ambulation.  Minimal degenerative changes were shown on x-ray.

A private medical opinion from A.C., of Medicscope Consultants, dated July 6, 2012 is associated with the claims file.  The private examiner noted the Veteran's right knee which demonstrated 100 degrees of flexion and 0 degrees of extension during a December 7, 2011 VA examination, would cause the Veteran to be unable to maintain employment.  A.C. did not perform an examination of the Veteran's right knee.

The Veteran was afforded a VA examination in February 2017, subsequent to a September 2016 Board remand.  The Veteran's right knee demonstrated 100 degrees of flexion and 0 degrees of extension.  Pain was noted with weight bearing. There was tenderness on palpation.  No additional functional loss or range of motion of the right knee was noted on repetition (x3).  Range of motion of the left knee was reported to be normal with no pain on weight bearing, no evidence of localized tenderness or pain or palpation of the joint or associated soft tissue, normal muscle strength, and no instability.  Strength testing of the right knee was 5/5 for flexion and extension.  There was no atrophy noted.  No ankylosis was noted.  There was no subluxation, lateral instability, or effusion of the right knee noted.  The examiner reported the knee was stable with negative Lachman, Drawer, and McMurray signs.  The examiner noted the Veteran had a history of meniscal tear, frequent episodes of joint "locking", and frequent episodes of joint pain of the right knee.  The examiner noted that the Veteran used a cane and brace constantly for ambulation.  X-rays showed moderate degenerative changes in the right knee.  The examiner noted evidence of pain on active and passive range of motion of the right knee.  The examiner further noted evidence of pain of the right knee when non-weight bearing.  The diagnosis was knee joint osteoarthritis and right status post arthroscopic tear of the lateral meniscus with residuals.

As noted, during the course of the appeal, the Board assigned a separate 20 percent rating for dislocated semilunar cartilage, right knee.  The Veteran was also granted entitlement to a total rating based on individual unemployability due to his service-connected posttraumatic stress disorder (PTSD) and right knee meniscal tear effective September 12, 2012.  

However, the Board finds that a rating in excess of 10 percent for residuals of the right meniscus tear is not warranted whether based on limitation or motion or instability.  As outlined above, there is evidence of mild degenerative changes of the right knee.  Range of motion findings over the course of the appeal period does not show compensable limitation of motion.  See DCs 5260, 5261.  As noted above, where there is arthritis and painful motion, a compensable evaluation is possible.  Also, it is possible to award separate ratings for limitation of extension and flexion where a Veteran exhibits both symptoms.  However, in this case, while there is painful flexion and extension, the Veteran's knee pain is considered in the separate 20 percent rating under DC 5258 which was granted for locking, pain, and effusion into the joint, and that symptom therefore cannot be utilized to award a higher rating for either painful extension of flexion.  See September 2016 Board decision; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2016).  And, as shown herein, the Veteran's limitation of motion is not compensable under DC 5260 and 5261 even with consideration of DeLuca, supra.  Finally, there is no evidence of moderate instability of the right knee as on repeat examination there is affirmative evidence that the Veteran's right knee is stable.  

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, locking and effusion along with some limitation of motion and x-ray evidence of mild degenerative changes.  He has also asserted that he had to stop work in 2010 due to his right knee disability.  As noted the Veteran has been assigned a total rating based on individual unemployability; however, that rating was based on occupational impairment due to both the Veteran's service-connected PTSD and his right knee disability.  The Board finds that a referral for an extraschedular rating is not warranted as the documented signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260.  For example, Diagnostic Codes 5258 and 5260 specifically rate disabilities based on locking, pain and effusion into the joint and limited range of motion and other symptoms.  See id.  Thus, the Veteran's symptoms and functional loss are explicitly contemplated by the rating schedule.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration sufficient for a referral for an extraschedular rating.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)). 


ORDER

Service connection for prostate cancer is denied.

An increased rating in excess of 10 percent for residuals of right meniscal tear is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


